         Case 8:20-cv-01936-PWG Document 83 Filed 03/22/21 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


ASHLEY ALBERT, et al.,

                       Plaintiffs,                 C.A. No. 8:20-CV-1936

vs.
                                                   Hon. Paul W. Grimm
GLOBAL TEL*LINK CORP., et al.,

                       Defendants.


                            NOTICE OF CHANGE OF ADDRESS

       PLEASE TAKE NOTICE that pursuant to Rule 102.1(b) of the Local Rules of Civil

Procedure, George F. Farah, Counsel for Plaintiffs, hereby requests to change his contact

information as counsel of record as follows and respectfully requests service upon him of all

future pleadings, papers, correspondence, and electronic filings in this action at:

       George F. Farah
       Handley Farah & Anderson PLLC
       33 Irving Place
       New York, NY 10003
       Telephone: 212-477-8090
       Fax: 844-300-1952
       gfarah@hfajustice.com

Dated: March 22, 2021

                                                      Respectfully submitted,

                                                      /s/ George F. Farah____________________
                                                      George F. Farah
                                                      Handley Farah & Anderson PLLC
                                                      33 Irving Place
                                                      New York, NY 10003
                                                      Telephone: 212-477-8090
                                                      Fax: 844-300-1952
                                                      gfarah@hfajustice.com
